Citation Nr: 1615589	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for posttraumatic stress disorder (PTSD) with depression, rated as 70 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His ratings warranted an 80 percent combined evaluation throughout the period under appeal.  As such, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16 throughout the period on appeal.     

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the PTSD and hearing loss, have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran has a high school general equivalency diploma (GED), and previously worked as a dishwasher.  This job generally required some degree of communication/interpersonal skills, as well as a measure of motivation, the ability to adapt to stressful circumstances, and occupational reliability.   

Throughout the period on appeal, the Veteran has received outpatient psychiatric treatment for his PTSD with depression at the Salt Lake VA Medical Center (VAMC) and the Ogden Community Based Outpatient Clinic (CBOC).  These treatment notes show his global assessment of functioning has ranged from 38-48 throughout the period on appeal, which is indicative of significant impairments resulting from a psychiatric disorder.  The Board does note the Veteran experienced a post-service traumatic brain injury, with resulting cognitive disorder; however, the Veteran's clinicians have found only "mild cognitive impairment" resulting from his traumatic brain injury.  Relative to his PTSD with depression, the following clinically significant psychiatric manifestations have been noted: depressed mood, anxiety, flashbacks, inability to adjust to stress, restlessness, hopelessness, difficulty in dealing with stressful situations, irritability, and sleep impairments.  In an occupational setting, these symptoms clearly would result in problematic interpersonal interactions, as well as reduced job functioning.  

Further, the Board notes the Veteran underwent VA examinations to assess his psychiatric disability in October 2009 and December 2011.  The reports of these examinations consistently show extensive occupational impairments resulting from the Veteran's PTSD with depression.  For example, the November 2009 examiner initially noted the Veteran had not maintained a job since his last examination.  At that time, the Veteran reported experiencing depression and anxiety, stating he was "barely all right."  He also reported trouble sleeping and traumatic memories.  The examiner described the Veteran as restless and tense.  He exhibited a depressed and anxious affect.  His concentration and insight were noted to be poor, and judgment was found to be impaired.  In addition, the examiner noted the Veteran experiences several PTSD specific impairments, which included recurrent intrusive thoughts, flashbacks, avoidance, diminished interest in activities, detachment, irritability, hypervigilance, and an exaggerated startle response.  In sum, the examiner stated the Veteran's psychiatric disorder caused reduced reliability and productivity, as a result of his flattened affect, panic attacks, difficulty understanding complex commands, impaired memory and judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work relationships. 

In the course of the December 2011 VA examination, the examiner initially found the Veteran to be "totally occupationally and socially impaired" as a result of his PTSD.  The examiner noted several of the same clinically significant manifestations shown in the October 2009 examination, to include depressed mood, anxiety, flattened affect, disturbances of motivation, and difficulty adapting to stressful circumstances including work and worklike setting.  In a January 2012 addendum statement, the examiner stated the GAF and assigned level of occupational and social impairment was based on the Veteran's subjectively reported symptoms alone.  However, from an objective standpoint, the examiner still found the Veteran to warrant a GAF score of 42, indicative of serious psychiatric impairments.  Although the examiner found the Veteran's PTSD alone did not preclude him from securing and maintaining substantially gainful employment, the examiner did not provide any indication of the types of employment the Veteran would be expected to obtain and maintain, in light of his psychiatric impairments, educational experiences, and occupational background.  

Following the Board's most recent October 2014 remand, additional medical opinions were obtained addressing the Veteran's functional impairments resulting from his PTSD in December 2014 and March 2015.  In sum, a psychologist who had never examined this Veteran determined there was, "no current evidence that the [V]eteran is unable to secure employment due to his service connected disabilities." In support of this conclusion, the examiner stated the Veteran is competent to work in a broad range of areas, but would be likely to be more successful in positions that offer flexibility and independence.  The examiner found the Veteran should secure work in fields that offer, "non-pressure and non-service oriented positions."  Curiously, the examiner failed to provide specific examples of where a Veteran who exhibits such severe symptoms as those noted above, has a GED, and last worked as a dishwasher might find such employment.  However, the examiner did specifically indicate he likely lacked sufficient training and expertise to comment on the Veteran's occupational abilities.  Therefore, the Board has afforded the examiner's overall conclusions little probative value.  

The reports of the Veteran's January 2009 and June 2010 audiological examinations show he has exhibited a moderate to moderately severe hearing loss in both ears.  The January 2009 examiner stated the Veteran would have "problems understanding spoken directions."  During the Veteran's June 2010 VA examination, the examiner found the Veteran's responses inconsistent, and deemed the test invalid.  However, the examiner stated this could have been the result of improperly functioning hearing aids.  In a December 2014 medical opinion, an audiologist indicated hearing loss and tinnitus alone do not generally prevent an individual from seeking gainful employment.  However, the clinician stated positions in which the Veteran may be required to communicate when a large amount of background noise is present, or positions requiring communication over a telephone would be difficult.  In addition, the examiner found any occupation that required exact communication for safety purposes should be avoided.  Therefore, the examiner stated the Veteran would be limited to positions in which there is limited background noise, phone communication, or the need for exact communication.  

The Board acknowledges that the individual VA examiners have stated the Veteran's impaired hearing and PTSD with depression in isolation do not totally preclude him from obtaining and maintaining all forms of substantially gainful employment.  However, the Board notes these opinions do not address the Veteran's service-connected disabilities in combination, and also fail to consider the Veteran's educational and occupational backgrounds.  In this regard, the Veteran's claim for TDIU has been denied on several occasions based on a determination that his service-connected disabilities do not preclude gainful employment.  The Board observes that these decisions failed to provide even slight consideration of the Veteran's education and occupational background.  The VA mental health clinicians have noted abundant psychiatric manifestations that would impair the Veteran's ability to work, as he has clear impairments with interpersonal relations and communication.  In addition, the Veteran would also experience difficulties in any position as a result of his disturbances of motivation and difficulty adapting to stressful circumstances including work and worklike setting.  Further, any job that required the use of a phone, or involved the Veteran's work around heavy equipment would also likely be precluded, as the December 2014 audiologist indicated these positions would be significantly impaired or unsafe as a result of his hearing loss.  

In sum, the Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.  



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


